Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner’s Comments
The examiner notes newly discovered prior art to Jelinek et al (US 20050154584 A1) and Bhaskar which each disclose the use of a bit budget used in a CODEC that uses coherence and can generate comfort noise (Jelinek para. 153,169, Bhaskar ).  However neither of the prior art references teach to determine the weight factor a based on a bit-budget Bm that specifies a number of bits available for encoding a vector of spatial coherence values in each frame and the received.
The examiner reads number of bits available, as the number of bits available for a given frame where the frame is defined relative to the processing architectures contemplated in the drawings figures 2, 6-9.
The examiner withdraws all rejections to all claims.

Allowable Subject Matter
Claims 1-20,23,27,28 are allowed over the prior art of record 
The following is an examiner’s statement of reasons for allowance:  
In the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to implement the claimed signal processing, notably determining the weighting factor based on a bit budget, in the prior art audio CODECs providing comfort noise using coherence and a bit budget.

			


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
June 16, 2022